DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Arguments
Applicant’s corrections to claim objections for claims 22 made on 04/15/2022 has been considered and the objection to the claims is withdrawn.
In view of the amendments and arguments filed 07/13/2022, the previous rejection to claim(s) 1-7, 9-15, 21-22, and 24-25 under 35 U.S.C. 103 is/are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Seok Jun Han (Reg. # 73,049) on 08/15/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for facilitating multiple access in a wireless network, the method comprising: 
on a wireless communication device, 
applying channel coding to a data stream; 
applying a group repetition and a group randomization to the data stream, followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied; and 
transmitting the data stream to which the group repetition, the group randomization, and the multiplying by the random sequence are applied, 
wherein the group repetition includes grouping continuous bits or continuous symbols of the data stream into a group, repeating the group of the continuous bits or the continuous symbols, and multiplying the continuous bits or the continuous symbols by using a repeated sequence, wherein, in a case that the continuous symbols are multiplied, the repeated sequence has a value of 1 or -1, and in a case that the continuous bits are multiplied, the repeated sequence has a value of 1.

11. (Currently Amended) A for wireless communication, comprising: 
a logic circuit configured to process a data stream by: 
	applying channel coding to the data stream; and 
	applying a group repetition and a group randomization to the data stream, followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied; and 
a transceiver coupled to the logic circuit and configured to transmit the data steam to which the group repetition, the group randomization, and the multiplying by the random sequence are applied in a wireless signal, 
wherein the group repetition includes grouping continuous bits or continuous symbols of the data stream into a group, repeating the group of the continuous bits or the continuous symbols, and multiplying the continuous bits or the continuous symbols by using a repeated sequence, wherein, in a case that the continuous symbols are multiplied, the repeated sequence has a value of 1 or -1, and in a case that the continuous bits are multiplied, the repeated sequence has a value of 1.

Allowable Subject Matter
Claims 1-7, 9-15, 21-22, and 24-25 renumbered to 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed 07/13/2022 and modified via Examiner’s amendment 08/15/2022, i.e., “wherein the group repetition includes grouping continuous bits or continuous symbols of the data stream into a group, repeating the group of the continuous bits or the continuous symbols, and multiplying the continuous bits or the continuous symbols by using a repeated sequence, wherein, in a case that the continuous symbols are multiplied, the repeated sequence has a value of 1 or -1, and in a case that the continuous bits are multiplied, the repeated sequence has a value of 1” (claims 1 and 11), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Herath et al. (US 2018/0337816 A1) (previously cited), which is directed to Method and System for Non-Orthogonal Multiple Access Communication; and teaches a transmitter 1600 generates data symbols for transmission on a communication channel associated with a particular UE. The transmitter obtains a first bit sequence from an FEC encoder and uses bit-level processing on the first bit sequence to generate at least two further bit sequences. The bit-level processing includes duplicating input bits b0b1b2b3 to generate sequences of bits and the sequences are scrambled/interleaved to generate scrambled/interleaved bits, wherein the scrambling sequence are generated by using random techniques. The transmitter further uses a spreading matrix on modulated output symbol streams that were generated from duplicated and scrambled/interleaved bit sequences to generate a spread symbol sequence. The symbol spreading is performed by multiplying modulated symbols by real/complex coefficients. Finally, the transmitter generates symbols, maps symbols to REs, and transmits the symbols. (Figs. 16A, 16D, [0083]-[0084], [0090], [0105]-[0114], [0119]);
Kroeger et al. (US 2014/0281833 A1) (previously cited), which is directed to Method and apparatus for transmission and reception of in-band on-channel radio signals including complementary low density parity check coding; and teaches a technique for codeword partitioning that includes dividing information bits into two groups of 2304 bits each that are then replicated to produce four groups of 2304 bits each. ([0075]); and 
Cao et al. (US 2018/0123765 A1), which is directed to HARQ signaling for grant-free uplink transmissions; and teaches a method to obtain one bit, repeat the bit to obtain a plurality of bits, modulate the plurality of bits to obtain symbols, and multiply the symbols by an orthogonal sequence. ([0221]); and
Ma et al. (US 2018/0351681 A1), which is directed to Data sending and receiving method, and a data sending and receiving device; and teaches a method of generating a repeated symbol stream from a second symbol stream. For example, a second symbol stream can be repeated a predetermined number of times in order to form a repeated symbol stream or a repetition group. Each repeating unit in repetition groups in each repeated symbol stream can be multiplied by a corresponding spreading sequence to generate a data stream of corresponding CDM layer. (Fig. 3, [0032], [0034]).

Neither Herath nor Kroeger, Cao, or Ma, taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein the group repetition includes grouping continuous bits or continuous symbols of the data stream into a group, repeating the group of the continuous bits or the continuous symbols, and multiplying the continuous bits or the continuous symbols by using a repeated sequence, wherein, in a case that the continuous symbols are multiplied, the repeated sequence has a value of 1 or -1, and in a case that the continuous bits are multiplied, the repeated sequence has a value of 1” (claims 1 and 11), in conjunction with other limitations recited in the claims.
	Therefore claims 1-7, 9-15, 21-22, and 24-25 renumbered to 1-18 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478